Name: Commission Regulation (EEC) No 3618/92 of 15 December 1992 on the application of Article 85 (3) of the Treaty to certain categories of agreements, decisions and concerted practices in the air transport sector
 Type: Regulation
 Subject Matter: business organisation;  transport policy;  competition
 Date Published: nan

 No L 367/16 Official Journal of the European Communities 16. 12. 92 COMMISSION REGULATION (EEC) No 3618/92 of 15 December 1992 on the application of Article 85 (3 ) of the Treaty to certain categories of agreements, decisions and concerted practices in the air transport sector Whereas it is convenient, therefore, to continue the existing block exemptions in force for a short period, in order to be able to take account of these Council rules, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3976/87 of 14 December 1987 on the application of Article 85 (3) to certain categories of agreements, decisions and concerted practices in the air transport sector ('), as last amended by Regulation (EEC) No 241 1 /92 (2), and in particular Article 2 thereof, Whereas the present block exemptions in the air trans ­ port sector laid down in Commission Regulations (EEC) No 83/91 (3) and (EEC) No 84/91 (4), are expiring on 31 December 1992 ; Whereas the Council is expected to adopt specific rules on slot allocation at airports (*) and on computer reserva ­ tion systems (6) in the near future ; Whereas it is desirable to take into account these future Council rules when establishing the final text of the block exemptions to be applied after 31 December 1992 Q ; Article 1 In Article 13 of Commission Regulation (EEC) No 83/91 , the date of *31 December 1992' will be replaced by '30 June 1993'. Article 2 In Article 6 of Commission Regulation (EEC) No 84/91 , the date of '31 December 1992' will be replaced by '30 June 1993'. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1992. For the Commission Leon BRITTAN Vice-President (') OJ No L 374, 31 . 12. 1987, p. 9 . (2) OJ No L 240, 24. 8 . 1992, p. 19. (3) OJ No L 10, 15. 1 . 1991 , p. 9. (4) OJ No L 10, 15. 1 . 1991 , p. 14. 0 OJ No C 206, 13. 8 . 1992, p. 57. (*) Not yet published in the Official Journal . 0 OJ No C 253, 30. 9 . 1992, p. 5.